Exhibit 10.7

 

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

 

1.                                      INTRODUCTION

 

(a)                                 Adoption of the Plan. The Board of Directors
(the “Board”) of Walker & Dunlop, Inc. (the “Company”) adopted the Company’s
Management Deferred Stock Unit Purchase Plan (the “Plan”) effective January 10,
2013 (the “Effective Date”) to facilitate the purchase of shares of common stock
of the Company, par value $0.01 per share (the “Stock”) by eligible executives
of the Company and its Affiliates. “Affiliate” means, with respect to the
Company, any company or other trade or business that contracts, is controlled by
or is under common control with the Company within the meaning of Regulation 405
of Regulation C under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(b)                                 Overview of the Plan. Eligible executives
are given the opportunity to purchase shares of Stock with a portion of their
annual incentive bonus (the “Bonus”). Delivery of the Stock is delayed to the
payment date elected by the eligible executives, as further described below, but
the executive’s right to receive the Stock is fully vested and non-forfeitable.
It is intended that the portion of the Bonus used to purchase Stock would not be
taxable for income tax purposes when the purchase is made. Instead, income
taxation would be deferred to the date of delivery of the Stock, as elected by
the executive. Each eligible executive who makes a purchase would therefore
receive Deferred Stock Units (as defined below) in lieu of a portion of his or
her Bonus. Each “Deferred Stock Unit” is a right to receive one share of Stock,
which provides for delivery of the underlying share of Stock at a future date
consistent with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and all regulations, guidance and other
interpretive authority issued thereunder (collectively, “Section 409A”).

 

(c)                                  Summary. This document is the Plan document
and part of the prospectus for the Plan. The Plan is first applicable with
respect to Bonuses to be earned for calendar year 2013.

 

(d)                                 Applicable Law. The Plan is not a qualified
retirement plan under Section 401(a) of the Code and it is not subject to any
provision of the Employee Retirement Income Security Act of 1974.

 

2.                                      ADMINISTRATION; AMENDMENT AND
TERMINATION

 

(a)                                 The Committee. The Plan will be administered
under the supervision of the Compensation Committee of the Board (the
“Committee”). The Committee will prescribe guidelines and forms for the
implementation and administration of the Plan, interpret the terms of the Plan
and make all other substantive decisions regarding the operation of the Plan.
The Committee’s decisions in its administration of the Plan are conclusive and
binding on all persons.

 

(b)                                 Amendment and Termination. The Board may
amend, suspend or terminate the Plan at any time and for any reason. No
amendment, suspension or termination will, without the consent of the
Participant (as defined below), impair rights or obligations under any Deferred
Stock Units previously awarded to the Participant under the Plan.

 

3.                                      PARTICIPATION

 

An employee of the Company or an Affiliate is eligible to participate in the
Plan if (a) the employee is designated as an “officer” for purposes of Section
16 of the Securities Exchange Act of 1934, as amended, or (b) the employee is
both (i) a member of a select group of management or a highly

 

1

--------------------------------------------------------------------------------


 

compensated employee under Section 201 of the Employee Retirement Income
Security Act of 1974, as amended, and (ii) designated by the Company’s Chief
Executive Officer as eligible to participate in the Plan. An eligible executive
of the Company or an Affiliate becomes a participant in the Plan (a
“Participant”) if the Company notifies the executive of his or her eligibility
to participate in the Plan and the executive properly files a completed Bonus
Deferral Election Agreement (the “Election Agreement”) with the Company, in a
form prescribed by the Committee, during the Open Enrollment Period (as defined
below). For purposes of the Plan, “Open Enrollment Period” means (A) for
calendar year 2013, the period of time beginning on February 1, 2013 and ending
on February 28, 2013 and (B) for calendar years after 2013, the period of time
beginning on December 1 and ending on December 31 of the calendar year preceding
the calendar year for which a Bonus is earned. The “Election Date” is the last
day of the Open Enrollment Period of the applicable calendar year.

 

4.                                      SHARE RESERVE

 

(a)                                 Number of Shares Available. Subject to
adjustment as provided in Section 4(b), the number of shares of Stock available
for issuance under the Plan is 530,000.  Shares of Stock to be issued under the
Plan will be shares acquired on the open market or newly issued shares of the
Company.

 

(b)                                 Changes in Stock. If the number of
outstanding shares of Stock is increased or decreased or the shares of Stock are
changed into or exchanged for a different number or kind of stock or other
securities of the Company on account of any recapitalization, reclassification,
stock split, reverse split, combination of stock, exchange of stock, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in such stock effected without receipt of consideration by the Company
occurring after the Effective Date, the Committee will make appropriate
adjustments to (i) the number and kind of shares of Stock for which Deferred
Stock Units may be granted under the Plan; (ii) the number and kind of shares of
Stock for which Deferred Stock Units are outstanding; and (iii) the number of
Deferred Stock Units credited to each Participant’s Account (as defined below).

 

5.                                      DEFERRAL ELECTIONS

 

(a)                                 Deferrals. Each Participant may voluntarily
elect to receive up to 75% of his or her Bonus in Deferred Stock Units, subject
to any conditions and limitations the Committee determines. The Participant will
make the election to receive a portion of his or her Bonus in Deferred Stock
Units by filing a completed Election Agreement on or before the Election Date of
the calendar year for which a Bonus is earned. A Participant’s election to defer
a portion of his or her Bonus and receive Deferred Stock Units is irrevocable
and may not be changed.

 

(b)                                 New Participants. If the Participant was not
previously eligible to participate in the Plan or any plan that must be
aggregated with the Plan for purposes of Section 409A, the Participant may elect
to defer a portion of his or her Bonus for the calendar year. The Participant’s
initial Election Agreement must be filed with the Company within 30 days after
the date on which the Participant is notified that he or she is eligible to
participate in the Plan. The initial deferral election will be, for the
remainder of the then-current calendar year, prorated based on the number of
days remaining in the calendar year after the date the Election Agreement is
filed with the Company, compared to the total number of days in the calendar
year.

 

6.                                      AWARD OF DEFERRED STOCK UNITS

 

(a)                                 Crediting Participant Accounts. On the date
that the Bonus is paid (the “Award Date”), the Company will credit a bookkeeping
account established and maintained for each Participant (an

 

2

--------------------------------------------------------------------------------


 

“Account”) with the number of Deferred Stock Units determined by dividing (i)
the portion of the Bonus that the Participant elected to defer (not to exceed
75% of such Bonus), by (ii) the Fair Market Value (as defined below) of a share
of Stock on such date. For purposes of the Plan, “Fair Market Value” will be
determined under the same methodology reflected in the Company’s 2010 Equity
Incentive Plan, as may be amended from time to time (the “2010 Plan”).

 

(b)                                 Fractional Shares. No fractional Deferred
Stock Units will be credited to a Participant’s Account. Unused cash
attributable to a fractional Deferred Stock Unit will be refunded to the
Participant, in cash, as soon as practicable following the Award Date.

 

(c)                                  Vesting of Deferred Stock Units. A
Participant will be fully vested in each Deferred Stock Unit credited to the
Participant’s Account at all times.

 

(d)                                 Distribution Election; Issuance of Shares.
Each Participant may specify a distribution date with respect to the Deferred
Stock Units (the “Distribution Date”). The election of such Distribution Date
will be specified in the Election Agreement with the Company. Any election of a
Distribution Date with respect to the Deferred Stock Units is irrevocable as of
the Election Date. The Distribution Date specified in the Election Agreement
will be either:

 

(i)                                     January 31 of the year immediately
following the date of the Participant’s “separation from service” from the
Company or an Affiliate, as applicable, within the meaning of Section 409A (the
“Separation from Service” and this election, the “Termination Date Election”);

 

(ii)                                  the first to occur of the following: (A)
March 15 of the third calendar year following the Award Date and (B) January 31
of the year immediately following the date of the Participant’s Separation from
Service (this election, the “Vesting Date Election”); or

 

(iii)                               the first to occur of the following: (A)
January 31 of the fifth or tenth, as elected by the Participant, calendar year
after the Award Date and (B) January 31 of the year immediately following the
date of the Participant’s Separation from Service (this election, the “Deferred
Distribution Date Election”).

 

The Company will issue to the Participant one share of Stock for each Deferred
Stock Unit on the Distribution Date. Notwithstanding anything to the contrary in
the Plan, if on the date of the Participant’s Separation from Service, the
Participant is a “specified employee” within the meaning of Section 409A, the
shares will be issued on the later to occur of (A) the scheduled Distribution
Date and (B) the first day of the seventh month following the date of the
Participant’s Separation from Service or, if earlier, the date of the
Participant’s death.

 

(e)                                  Change in Control.

 

(i)                                     The Plan and Deferred Stock Units that
are outstanding will continue in the manner and under the terms so provided in
the event of any Change in Control (as defined below) to the extent that
provision is made in writing in connection with such Change in Control for the
assumption or continuation of the Deferred Stock Units or for the substitution
for the Deferred Stock Units for new common stock units relating to the stock of
a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares underlying the award (disregarding any
consideration that is not common stock).

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Upon the occurrence of a Change in Control
(as defined below) in which outstanding Deferred Stock Units are not being
assumed or continued, shares of Stock subject to such Deferred Stock Units will
be delivered immediately prior to the occurrence of the Change in Control.

 

For purposes of the Plan, “Change in Control” will have the same meaning as
defined in the 2010 Plan. Notwithstanding the foregoing, for purposes of the
Plan, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

 

(f)                                   Award Agreements. Each award of Deferred
Stock Units granted under the Plan will be evidenced by a written agreement
between the Company and the Participant memorializing the terms and conditions
of the Deferred Stock Units (an “Award Agreement”).

 

7.                                      ISSUANCE OF SHARES OF STOCK DUE TO
UNFORESEEABLE EMERGENCY

 

(a)                                 Request for Issuance. If a Participant
suffers an Unforeseeable Emergency (as defined below), he or she may submit a
written request to the Committee for the issuance of the shares of Stock
underlying the Deferred Stock Units in the Participant’s Account. For purposes
of the Plan, “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent; (ii) a loss of the
Participant’s property due to casualty; or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined in the sole discretion of
the Committee and in accordance with the requirements of Section 409A.

 

(b)                                 No Payment if Other Relief is Available. The
Committee will evaluate the Participant’s request for payment due to an
Unforeseeable Emergency taking into account the Participant’s and the
requirements of Section 409A. In no event will shares of Stock be issued under
this Section 7 to the extent the Participant’s hardship can be relieved: (i)
through reimbursement or compensation by insurance or otherwise; or (ii) by
liquidation of the Participant’s assets, to the extent that liquidation of the
Participant’s assets would not itself cause severe financial hardship.

 

(c)                                  Limitation on Issuance of Shares of Stock.
The number of shares of Stock issued on account of an Unforeseeable Emergency
will not exceed the amount reasonably necessary to satisfy the Participant’s
financial need, including amounts necessary to pay any federal, state, local or
foreign taxes or penalties reasonably anticipated to result from the issuance of
shares of Stock, as determined by the Committee.

 

(d)                                 Cancellation of Deferrals. If a Participant
receives an issuance of shares of Stock on account of an Unforeseeable
Emergency, the Participant’s Election Agreement for the Election Date in the
same calendar year as the date of such issuance will be cancelled and no
deferrals will be made with respect to such Election Agreement.

 

8.                                      BENEFICIARY DESIGNATION

 

In the event of a Participant’s death, the Company will issue the shares of
Stock underlying the Deferred Stock Units in the Participant’s Account to the
Participant’s designated beneficiaries. If the  Participant fails to complete a
valid beneficiary designation, the Participant’s beneficiary will be his or her
estate.

 

4

--------------------------------------------------------------------------------


 

9.                                      TRANSFERABILITY

 

During a Participant’s lifetime, any issuance of shares of Stock under the Plan
will be made only to the Participant. Deferred Stock Units may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Deferred Stock Units be made subject to execution,
attachment or similar process.

 

10.                               WITHHOLDING

 

In the event that the Company or an Affiliate determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
award of Deferred Stock Units under the Plan or the issuance of shares with
respect to Deferred Stock Units under the Plan, the Company or an Affiliate will
have the right to (a) require the Participant to tender a cash payment; (b)
deduct from payments of any kind otherwise due to a Participant; (c) permit or
require the Participant to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to sell a portion of
the shares of Stock to be delivered in connection with the Deferred Stock Units
to satisfy withholding obligations and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the withholding obligations
directly to the Company or an Affiliate; or (d) withhold the delivery of shares
of Stock otherwise deliverable to a Participant under the Plan to meet such
obligations; provided, that shares of Stock so withheld will have an aggregate
Fair Market Value not exceeding the minimum amount of tax required to be
withheld by applicable law.

 

11.                               FORFEITURE; RECOUPMENT; CLAWBACK

 

(a)                                 The Committee may reserve the right in an
Award Agreement to cause a forfeiture of the gain realized by a Participant with
respect to Deferred Stock Units on account of actions taken by, or failed to be
taken by, the Participant in violation or breach of or in conflict with any
(i) employment agreement, (ii) non-competition agreement, (iii) agreement
prohibiting solicitation of employees or clients of the Company or any
Affiliate, (iv) confidentiality obligation with respect to the Company or an
Affiliate, (v) Company policy or procedure, (vi) other agreement, or (vii) any
other obligation of the Participant to the Company or any Affiliate, as and to
the extent specified in the Award Agreement. The Committee may annul an
outstanding award of Deferred Stock Units if the Participant is terminated for
Cause (as defined below) or for “cause” as defined in any other agreement
between the Company and the Participant, as applicable. For purposes of the
Plan, “Cause” means as determined by the Committee or the Board and unless
otherwise provided in an applicable agreement with the Company or any Affiliate,
(A) gross negligence or willful misconduct in connection with the performance of
duties; (B) conviction of a criminal offense (other than minor traffic
offenses); (c) a material violation of a Company policy; or (D) a material
breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Participant and the Company or any Affiliate.

 

(b)                                 Any award of Deferred Stock Units granted
under the Plan will be subject to mandatory repayment by the Participant to the
Company to the extent the Participant is, or in the future becomes, subject to
(i) any Company “clawback” or recoupment policy that is adopted to comply with
the requirements of any applicable law, rule or regulation, or otherwise; or
(ii) any law, rule or regulation that imposes mandatory recoupment, under
circumstances set forth in such law, rule or regulation.

 

(c)                                  If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under

 

5

--------------------------------------------------------------------------------


 

the securities laws, the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and any Participant who knowingly
engaged in the misconduct, was grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or was grossly negligent in failing
to prevent the misconduct, will reimburse the Company the amount of any payment
in settlement of an award of Deferred Stock Units earned or accrued during the
12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance.

 

(d)                                 Notwithstanding any other provision of the
Plan or any provision of any Award Agreement, if the Company is required to
prepare an accounting restatement, then Participants will forfeit any Stock
received in connection with an award of Deferred Stock Units (or an amount equal
to the Fair Market Value of such Stock on the date of delivery if the
Participant no longer holds the shares of Stock) if pursuant to the terms of the
Award Agreement for such award of Deferred Stock Units, the Bonus used to
purchase Deferred Stock Units was explicitly based on the achievement of
pre-established performance goals set forth in the bonus plan governing the
Bonus (including earnings, gains, or other criteria) that are later determined,
as a result of the accounting restatement, not to have been achieved.

 

12.                               GENERAL PROVISIONS

 

(a)                                 Requirements of Law. The Company will not be
required to sell or issue any shares of Stock with respect to Deferred Stock
Units if the sale or issuance of such shares of Stock would constitute a
violation by the Participant, any other individual or entity, or the Company or
any Affiliate of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company determines, in its discretion, that the
listing, registration or qualification of any shares of Stock with respect to
any Deferred Stock Unit upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares of Stock under the Plan, no shares of
Stock may be issued or sold to the Participant or any other individual or entity
with respect to such Deferred Stock Units unless such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Company. The Company may, but will in no event
be obligated to, register any securities covered by the Plan pursuant to the
Securities Act. The Company is not obligated to take any affirmative action to
cause the issuance of shares of Stock pursuant to the Plan to comply with any
law or regulation of any governmental authority.

 

(b)                                 No Right to Continued Service. No provision
in the Plan, any Award Agreement or in any Election Agreement will be construed
to confer upon any individual or entity the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company or any Affiliate either
to increase or decrease the compensation or other payments to any individual or
entity at any time, or to terminate any employment or other relationship between
any individual or entity and the Company or any Affiliate.

 

(c)                                  Disclaimer of Rights. The obligation of the
Company to pay any benefits pursuant to this Plan will be interpreted as a
contractual obligation to pay only those amounts described in the Plan, in the
manner and under the conditions prescribed in the Plan. The Plan and the award
of Deferred Stock Units under the Plan will in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Participant or beneficiary
under the Plan. Participants in the Plan will have no rights under the Plan
other than those of a general unsecured creditor of the Company. Deferred Stock
Units represent unfunded and unsecured obligations of the

 

6

--------------------------------------------------------------------------------


 

Company, subject to the terms and conditions of the Plan, the applicable Award
Agreement and the Election Agreement.

 

(d)                                 No Obligation to Minimize Taxes. The Company
has no duty or obligation to minimize the tax consequences of a Deferred Stock
Unit award under the Plan and makes no guarantee regarding the tax treatment of
any such Deferred Stock Unit award.

 

(e)                                  Other Provisions. Each award of Deferred
Stock Units under the Plan may contain such other terms and conditions not
inconsistent with the Plan as the Committee determines, in its sole discretion,
and specifies in the applicable Award Agreement.

 

(f)                                   Severability. If any provision of the
Plan, any Award Agreement or any Election Agreement is determined to be illegal
or unenforceable by any court of law in any jurisdiction, the remaining
provisions of the Plan, the Award Agreement and the Election Agreement will be
severable and enforceable in accordance with their terms, and all provisions
will remain enforceable in any other jurisdiction.

 

(g)                                  Governing Law. The validity and
construction of the Plan and the instruments evidencing the award of Deferred
Stock Units granted under the Plan will be governed by the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and the instruments
evidencing the award of Deferred Stock Units granted under the Plan to the
substantive laws of any other jurisdiction.

 

(h)                                 Section 409A. The Plan is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan will be interpreted and administered to be in
compliance with Section 409A. Notwithstanding anything to the contrary in the
Plan, neither the Company, its Affiliates, the Board nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A and neither the Company, its
Affiliates, the Board nor the Committee will have any liability to any
Participant for such tax or penalty.

 

7

--------------------------------------------------------------------------------